                       Case 1:19-cv-11701-JPO Document 3 Filed 12/20/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


        Commodity Futures Trading Commission                       )
                             Plaintiff                             )
                                v.                                 )      Case No.   19-cv-11701
                      Christophe Rivoire                           )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Commodity Futures Trading Commission                                                                                .


Date:          12/20/2019                                                                  S/ James Wheaton
                                                                                            Attorney’s signature


                                                                                James Wheaton, N.Y. Bar No. 4072468
                                                                                        Printed name and bar number
                                                                                Commodity Futures Trading Commission
                                                                                     140 Broadway, 19th Floor
                                                                                       New York, NY 10005

                                                                                                  Address

                                                                                           jwheaton@cftc.gov
                                                                                              E-mail address

                                                                                             (646) 746-9752
                                                                                             Telephone number

                                                                                             (646) 746-9939
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
